
	
		II
		112th CONGRESS
		2d Session
		S. 2260
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow taxpayers the opportunity to specify their
		  choice of Federal budget priorities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Accountability to Choices of
			 Taxpayers In Our Nation’s Budget Priorities.
		2.Taxpayer's
			 choice of budget priorities
			(a)In
			 generalThe Secretary of the
			 Treasury (or the Secretary's delegate) shall revise the 1040, 1040A, and 1040EZ
			 forms to contain a display of the latest estimate of Federal expenditures in
			 budget authority for the fiscal year ending prior to the tax year of each such
			 form, and showing the percentage of the Federal budget (determined without
			 regard to offsetting receipts) allocated to the following categories:
				
					
						
							CategoriesBudget Act
					 function codes
							
						
						
							Social Security and other
					 retirement650, 601,
					 and 602
							
							Medicare, Medicaid and other
					 health570 and
					 550
							
							Education and job training 501, 502, 503, and 504
							
							Social Services, income security including
					 nutrition603, 604,
					 605, and 609
							
							Defense50
							
							Veterans700
							
							International Affairs150
							
							Infrastructure and economic
					 development400, 450,
					 and 370
							
							Energy270
							
							Environment300
							
							Science250
							
							Agriculture350
							
							Justice and general
					 government750 and
					 800
							
							Net Interest on publicly held
					 debt
							
						
					
				
			(b)Additional
			 background information included in instructionsIn a prominent way, the instructions for
			 the 1040, 1040A, and 1040EZ forms shall display appropriate details of the
			 Federal budget showing the rounded funding levels and explanations of each
			 category of the Federal budget within each category included in the table under
			 subsection (a). The definitions of these categories shall be defined by the
			 budget function categories included in such table.
			(c)Place for
			 indicating budget prioritiesThe 1040, 1040A, and 1040EZ forms shall be
			 further revised to provide next to the Federal budget information described in
			 subsection (a) a place for the taxpayer to indicate with respect to each of the
			 13 categories included in the table under subsection (a) what the taxpayer
			 believes should be that category’s percentage share of the next Federal
			 budget.
			(d)Estimate of net
			 interest on publicly held debtThe estimated net interest on publicly held
			 debt included in the table under subsection (a) shall be filled in by the
			 Internal Revenue Service with the estimated level for the following fiscal
			 year.
			(e)Role of paid
			 tax preparersPaid tax return
			 preparers may not fill out a 1040, 1040A, or 1040EZ form without obtaining the
			 taxpayer's Federal budget priorities. Paid tax return preparers shall not
			 charge for filling out the Federal budget priority portion of the form, if
			 there is an added charge for doing so, without the consent of the
			 taxpayer.
			(f)Collection and
			 reporting of resultsThe
			 Secretary of the Treasury (or the Secretary's delegate) shall aggregate the
			 results of the survey under subsection (c) with appropriate demographic detail,
			 including results by State. The Secretary of the Treasury (or the Secretary's
			 delegate) shall provide information regarding such results to Congress not
			 later than July 1 of each year.
			(g)Effective
			 dateThis section shall take
			 effect with respect to forms to be filled out in the year following the date of
			 the enactment of this Act or in the second year after such date if enactment
			 occurs after July 1.
			
